Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 9, 2011, by and among Chemtura Corporation, a Delaware
corporation (the “Company”) and Craig A. Rogerson (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of November 10, 2010 (the “Agreement”); and

WHEREAS, in consideration of the grant of equity awards pursuant to the terms of
the 2010 Long Term Incentive Plan with a value equal to $800,000, which shall be
made in sixty percent (60%) options and forty percent (40%) restricted stock
units and will vest ratably over the three (3) year period from the date of
grant, the Company and the Executive desire to amend certain terms and
conditions of the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Company and the Executive hereby agree as follows:

1. Amendment.

1.1 Section 9(e) of the Agreement is hereby amended by deleting
Section 9(e)(i)(C)(y)(III) which states “and (III) annual perquisite allowance.”

1.2 Section 9(f) of the Agreement is hereby amended by restating the second
sentence of Section 9(f) by deleting Section 9(f)(1)(y)(III) which states “and
(III) annual perquisite allowance.”

1.3 Section 10 is hereby deleted in its entirety and replaced in full with the
following:

“10. Code Section 280G.

(a) If it shall be determined that any benefit provided to the Executive or
payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Internal Revenue Code
Section 4999, or any interest or penalties are incurred by the Executive with
respect to such excise tax resulting from any action or inaction by the Company
(such excise tax, together with any such interest and penalties, collectively,
the “Excise Tax”), then the Executive will be entitled to receive either (A) the
full amount of the Payments, or (B) a portion of the Payments having a value
equal to $1 less than three (3) times the Executive’s “base amount” (as such
term is defined in Internal Revenue Code Section 280G(b)(3)(A)), whichever of
clauses (A) and (B), after taking into account applicable federal, state, and
local income taxes and the Excise Tax, results in the receipt by the



--------------------------------------------------------------------------------

Executive on an after-tax basis, of the greatest portion of the Payments. Any
reduction of the Payments pursuant to the foregoing shall occur in the following
order: (A) any cash severance payable by reference to the Executive’s base
salary or annual bonus; (B) any other cash amount payable to the Executive;
(C) any benefit valued as a “parachute payment;” and (D) acceleration of vesting
of any equity award.

(b) Any determination required under this Section 10 shall be made in writing by
the independent public accountants of the Company, whose determination shall be
conclusive and binding for all purposes upon the Company and the Executive. For
purposes of making any calculation required by this Section 10, such accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good-faith interpretations concerning the
application of Internal Revenue Code Sections 280G and 4999.”

2. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

3. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

CHEMTURA CORPORATION By:  

/s/ Timothy J. Bernlohr

Name:  

Timothy J. Bernlohr

Title:  

Lead Director

EXECUTIVE

/s/ Craig A. Rogerson

Craig A. Rogerson

 

Signature Page to Amendment No. 1 to Employment Agreement